 

Exhibit 10.1

ShotSpotter, Inc.

Amended and Restated Nonemployee Director Compensation Policy

Adopted by the Board of Directors: May 5, 2020

 

1.General

This ShotSpotter, Inc. Amended and Restated Nonemployee Director Compensation
Policy (the “Policy”) is designed to provide for the compensation of each member
of the board of directors (the “Board”) of ShotSpotter, Inc. (the “Company”) who
is not an employee of the Company or any of its subsidiaries (each, a
“Nonemployee Director”).  The Policy is effective as of January 1, 2020 and will
continue in effect until its termination by the Board.  The Policy replaces and
supersedes any and all compensation policies or programs previously established
or maintained by the Company with respect to Nonemployee Directors; provided,
however, that any options or restricted stock units (“RSUs”) outstanding on such
effective date shall not be affected by this Policy and shall continue to be
governed by the grant notice, agreement and equity incentive plan relating to
such options or RSUs.

2.Administration

The Board, or any committee to whom the Board delegates the requisite authority,
will administer the Policy.  The Board (or such committee) will have the sole
discretion and authority to administer, interpret, amend and terminate the
Policy, and the decisions of the Board (or such committee) will be final and
binding on all persons having an interest in the Policy.

3.Eligibility

Each Nonemployee Director will be eligible to receive the compensation set forth
in the Policy in accordance with the terms of the Policy.  Such compensation
will be paid or granted, as applicable, automatically and without further action
of the Board or any Board committee to each Nonemployee Director.

4.Cash Retainers

Each Nonemployee Director is eligible to receive cash retainers at the
applicable rates set forth in the following table for each full year of service
as (i) a chairperson and/or member of the Board and (ii) a chairperson of a
committee of the Board (“Committee”):

Role

Annual Retainer Rate

Board

Chair

$55,0001

Member (not Chair)

$35,000

Audit Committee

Chair

$15,000

 

Member (not Chair)

$7,0001

Compensation Committee

Chair

$10,000

 

Member (not Chair)

$5,0001

Nominating and Corporate Governance Committee

Chair

$7,500

 

Member (not Chair)

$3,0001

 

1    

Effective on the date of the Company’s 2020 annual meeting of stockholders; for
the period from January 1, 2020 until such date, the retainer for the Board
Chair is $41,250, the retainer for non-Chair directors is $31,250, and there are
no retainers for committee membership in a non-Chair role.

 

--------------------------------------------------------------------------------

 

Each Nonemployee Director will be eligible to receive each type of retainer set
forth in the table above that is applicable to such Nonemployee
Director.  Retainer payments will be made quarterly in arrears on or before the
last business day of each calendar quarter and will be pro-rated for partial
quarters of service based on the number of days served in the quarter divided by
the number of days in the quarter. Retainer payments for the quarter in which
the 2020 annual meeting of stockholders occurs will also be pro-rated for the
change in retainer amounts to take effect as of the date of such meeting.

5.RSU Awards

(a)Initial Awards.  Each Nonemployee Director elected to the Board after this
Policy is adopted, other than at an annual meeting of stockholders (a “New
Director”), will be eligible to receive an RSU award (an “Initial Award”) based
on the dollar amounts set forth in the following table, multiplied by a
fraction, the numerator of which is the number of days that will elapse between
and including the date of his or her appointment and the first anniversary of
the previous annual meeting of stockholders, and the denominator of which is
365:

Role

Dollar Value of Initial Award

Board

Chair

$150,000, subject to reduction as provided below

Member (not Chair)

$100,000

If a New Director is appointed as the chairperson of the Board and the
chairperson of any Committee(s) in connection with his or her initial election
to the Board, the dollar value of his or her Initial Award in respect of being
chairperson of the Board will be decreased by the cash retainer amount(s)
applicable to the chairperson role(s) of such Committee(s) (e.g., if the
chairperson of the Board is also the chairperson of the Compensation Committee,
the dollar value of the Annual Award associated with serving on as the
chairperson of the Board will be reduced from $150,000 to $140,000).  The date
of grant of Initial Awards will be the effective date of such New Director’s
appointment to the Board or, if such date is within a closed trading window
under the Company’s Policy Regarding Stock Trading by Officers, Directors and
Other Designated Employees, the next business day on which the trading window is
open.

(b)Annual Awards.  On the date of each annual meeting of stockholders, each
Nonemployee Director in office immediately after such meeting will be eligible
to receive an RSU award (an “Annual Award”) for service as a Nonemployee
Director based on the dollar amounts set forth in the following table:

Role

Dollar Value of Annual Award

Board

Chair

$150,000, subject to reduction as provided below

Member (not Chair)

$100,000

If, on the date of grant of an Annual Award, the chairperson of the Board is
also the chairperson of any Committee(s), the dollar value of his or her Annual
Award in respect of being chairperson of the Board will be decreased by the cash
retainer amount(s) applicable to the chairperson role(s) of such Committee(s)
(e.g., if the chairperson of the Board is also the chairperson of the
Compensation Committee, the dollar value of the Annual Award associated with
serving on as the chairperson of the Board will be reduced from $150,000 to
$140,000).  The date of grant of Annual Awards will be the date of the
applicable annual meeting of stockholders.

(c)Number of Shares Subject to RSU Awards.  The number of shares subject to an
Initial Award or Annual Award (either, an “RSU Award”) will be equal to (i) the
applicable dollar amount determined pursuant to Section 5(a) or 5(b) above,
divided by (ii) the closing price of the Company’s common stock on the date of
grant, rounded down to the nearest whole share; provided, however, that the
number of shares subject to any RSU Award

2

--------------------------------------------------------------------------------

 

may be reduced to the extent necessary to ensure that the Company’s compensation
of Nonemployee Directors does not exceed the limit set forth in Section 3(e) of
the Company’s 2017 Equity Incentive Plan (the “Plan”).

(d)Other Terms of RSU Awards.  Each RSU Award will be granted under the Plan and
will be subject to the terms of the Plan, the applicable award agreement and
this Policy.  Each RSU Award will vest on the earlier of (i) the first
anniversary of the date of grant and (ii) the date of the next annual meeting of
stockholders.  In addition, the vesting of all RSU Awards will accelerate in
full upon a Change in Control (as defined in the Plan) or immediately prior to
the effectiveness of a Nonemployee Director’s resignation or removal (and
contingent upon the effectiveness of a Change in Control) in the event that the
Nonemployee Director is required to resign his or her position as a Nonemployee
Director as a condition of the Change in Control or the Nonemployee Director is
removed from his or her position as a Nonemployee Director in connection with
the Change in Control.  Vesting will cease upon the termination of the
Nonemployee Director’s service as a member of the Board and any RSUs subject to
such RSU Award that are unvested on the date of such termination will be
automatically forfeited by such Nonemployee Director on such date.

6.Expenses

Each Nonemployee Director will be eligible for reimbursement from the Company
for all reasonable out-of-pocket expenses incurred in connection with attending
in-person meetings of the Board or any Committee.  To the extent that any
taxable reimbursements are provided to any Nonemployee Director, they will be
provided in accordance with Section 409A of the Internal Revenue Code of 1986,
including, but not limited to, the following provisions: (i) the amount of any
such expenses eligible for reimbursement during such individual’s taxable year
may not affect the expenses eligible for reimbursement in any other taxable
year; (ii) the reimbursement of an eligible expense must be made no later than
the last day of such individual’s taxable year that immediately follows the
taxable year in which the expense was incurred; and (iii) the right to any
reimbursement may not be subject to liquidation or exchange for another benefit.

3